Per Curiam.
The plaintiff left her seat in the elevated railroad train before the car had reached a station, and stood in the aisle. The car gave a sudden jerk and she was thrown and injured. The case of Needham v. Interborough Rapid Transit Co., 48 Misc. Rep. 522, seems to be controlling here. The court there say, “ There was no proof of negligence. All that is testified to is by the plaintiff that, as he walked toward the door, the train came to a ‘ sudden stop ’ and he was thrown down. This is not sufficient to justify the inference that defendant or any of its servants was negligent. The complaint should have been dismissed.”
In the case at bar, the car came to a stop between stations, and the plaintiff voluntarily left her seat to stand up; the conductor announced that the car would soon start up again; it did.so, and plaintiff, while voluntarily standing in the aisle, was hurt
*527The judgment must he reversed and a new trial granted, with costs to appellant to abide the event.
Scott, J., concurs.
MacLean, J., taking no part.
Judgment reversed and new trial granted, with costs to appellant to abide event.